Dismissed and Opinion Filed June 30, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01207-CV

                            TAWANA SMALLWOOD, Appellant
                                        V.
                              ALDEN SHORT INC., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-04927-E

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                   Opinion by Justice Evans
       A review of this appeal shows we notified appellant, by letter dated November 13, 2013,

that the Court Reporter informed us appellant had not requested the record or paid for or made

arrangements to pay for the record. As a result, the reporter’s record had not been filed. We

directed appellant to provide the Court with written verification she had requested the record and

had paid for or made arrangements to pay for the record, or had been found entitled to proceed

without payment of costs. We cautioned her that failure to provide the required documentation

within ten days might result in the appeal being ordered submitted without the reporter’s record.

       Appellant did not respond. In an order dated March 27, 2014, we ordered this appeal

submitted without a reporter’s record and ordered appellant’s brief to be filed within 30 days. Our

correspondence to appellant was returned by the United States Post Office with the notation

“RETURN TO SENDER VACANT.”
        Appellant did not timely file her brief in this case. We notified her, by postcard dated

April 29, 2014, that the time for filing her brief had expired. We directed her to file both her

brief and an extension motion within ten days. We cautioned appellant that the failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not contacted the Court. Because appellant has not filed her brief or an

extension motion and has not otherwise corresponded with the Court regarding the status of this

appeal or to provide an alternative address, we DISMISS this appeal. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE
131207F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TAWANA SMALLWOOD, Appellant                           On Appeal from the County Court at Law
                                                      No. 5, Dallas County, Texas
No. 05-13-01207-CV         V.                         Trial Court Cause No. CC-13-04927-E.
                                                      Opinion delivered by Justice Evans,
ALDEN SHORT INC., Appellee                            Justices Fillmore and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee ALDEN SHORT INC. recover its costs, if any, of this
appeal from appellant TAWANA SMALLWOOD.


Judgment entered this 30th day of June, 2014.




                                                –3–